Exhibit 10.10

 

AGREEMENT OF PURCHASE AND SALE

 

This AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made as of May 14,
2019 by and between Joseph Nathanson (the “Seller”) and Postal Realty Trust,
Inc., a Maryland corporation (the “REIT”).

 

RECITALS

 

WHEREAS, the Seller is the record and beneficial owner of (i) equity interests
(the “Property Entity Interests”) in the entities (the “Property Entities”)
described on Exhibit A-1 hereto, which Property Entities are the direct or
indirect owners of the real properties described on Exhibit A-1 hereto (the
“Indirect Properties”), and (ii) undivided real property interests (the “Direct
Property Interests”) in the real properties described on Exhibit A-2 hereto (the
“Direct Properties”). The Property Entity Interests and the Direct Property
Interests collectively are referred to herein as the “Interests” and the
Indirect Properties and the Direct Properties collectively are referred to
herein as the “Properties.”

 

WHEREAS, the transactions contemplated by this Agreement are related to the
proposed initial underwritten public offering of shares of Class A common stock
of the REIT (the “IPO”); and

 

WHEREAS, the Seller desires to sell, assign and convey the Interests to the
REIT, and the REIT desires to acquire the Interests from the Seller, on the
terms and conditions hereinafter set forth.

 

NOW, THEREFORE, for and in consideration of the foregoing, and the
representations, warranties and other terms contained in this Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

 

ARTICLE I

 

THE PURCHASE

 

1.1 Sale of Interests. The Seller hereby irrevocably agrees to sell, transfer
and assign to the REIT at Closing (as defined herein) all of his right, title
and interests in the Interests, together with any other interests the Seller may
have in any of the Properties and the REIT agrees to purchase the Interests from
Seller on the terms and conditions set forth in this Agreement. Seller shall
transfer the Interests to the REIT free and clear of all liens, encumbrances,
security interests, pledges, voting agreements, prior assignments or
conveyances, conditions, restrictions, claims, and any other matters affecting
title thereto, other than Permitted Liens.

 



 

 

 

1.2 Consideration. The total consideration for which the Seller agrees to sell,
transfer and assign the Interests to the REIT, and which the REIT agrees to pay
to the Seller, subject to the terms of this Agreement, at Closing (as defined
herein) shall be calculated as follows:

 

The consideration for the Property Entities on Exhibit A-1(B) shall be $247,660,
the consideration for the Property Entities on Exhibit A-1(A) shall be
$3,116,014.97 and the consideration for the Direct Property Interests on Exhibit
A-2 shall be $1,346,549.34 (collectively, the “Consideration”). The
Consideration shall be adjusted to give effect to Prorations, if any, for the
Properties.

 

1.3 No Further Interest. The Seller acknowledges and agrees that effective upon
the Closing, and without any further action by the Seller, the Interests shall
be transferred, assigned and conveyed to the REIT and the Seller shall no longer
be an equity holder of any Property Entity, shall no longer be entitled to
receive any distributions from any Property Entity, and shall have no further
right, title or interest in any of the Properties or the Property Entities.

 

1.4 Definitions. As used in this Agreement, the following terms have the
following meanings:

 

“Adverse Consequences” means all liabilities, demands, claims, actions, causes
of action, costs, expenses, damages (including incidental, special, but
excluding consequential and punitive damages and lost profits), Taxes, losses,
penalties, fines, judgments or amounts paid in settlement, including reasonable
attorneys’ and accountants’ fees, including, without limitation, all Adverse
Consequences incurred by the REIT. The term Adverse Consequences expressly
includes any consequences arising from the REIT’s sending, or failure to send,
any filings relating to transfer taxes due, or otherwise, in connection with the
transactions contemplated by this Agreement, including any interest, penalties
or reassessment of the value of any Interest for purposes of ad valorem taxes,
and the REIT’s failure to pay any transfer taxes due in connection with the
transactions contemplated by this Agreement.

 

“IPO Price” means the public offering price per share of the REIT’s Class A
common stock set forth on the front cover of the final prospectus for the IPO
(the “Prospectus”), to be filed by the REIT with the SEC.

 

“Permitted Liens” means such of the following: (a) liens for taxes, assessments
and governmental charges or levies not yet due and payable or, if due and
payable, not yet delinquent; (b) pledges or deposits to secure obligations under
workers’ compensation or unemployment laws or similar legislation or to secure
public or statutory obligations; (c) easements, zoning restrictions, rights of
way and other encumbrances on title to real property that do not render title to
the property encumbered thereby unmarketable or materially adversely affect the
use or value of such property for its present purposes; (d) tenancy leases; and
(e) deposits to secure trade contracts (other than for debt), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business.

 

“Post-Closing Tax Period” means any taxable period that begins after the Closing
Date and, in the case of a Straddle Period, the portion of the Straddle Period
beginning after the Closing Date.

 



2

 

 

“Pre-Closing Tax Period” means any taxable period (or portion thereof) ending on
or before the end of the Closing Date and, in the case of a Straddle Period, the
portion of the Straddle Period ending on the Closing Date.

 

“Prorations” means those proration and adjustment amounts that are customarily
applied to closings of commercial real estate transactions in the county in
which the Property is located, which amounts shall be calculated as of midnight
(Eastern time) of the day immediately preceding the Closing Date and shall
include:

 

(a) Taxes. All real estate and personal property taxes and special assessments,
if any, with respect to each Property shall be prorated at Closing;

 

(b) Rents. All rents, including, without limitation, base rents, operating
expense payments or common area maintenance charges and all other forms of
additional rents, payable under the leases for the Properties and all other
income from the Properties shall be prorated at Closing; and

 

(c) Other Items. Any other items of revenue, operating expenses or other items
which are customarily prorated between a transferor and transferee of real
estate in the county in which the Property is located shall be prorated at
Closing.

 

“Representation, Warranty and Indemnity Agreement” means the Representation,
Warranty and Indemnity Agreement dated May 14, 2019 by and among the REIT, the
Operating Partnership and Andrew Spodek.

 

“Seller’s Percentage Interest” means, with respect to each Property Entity, the
percentage set forth on Exhibit A-1 hereto under the heading “Seller’s
Percentage Interest”, which reflects the Seller’s percentage ownership interest
in each Property Entity pursuant to and in accordance with the applicable
Governing Agreement (as defined herein) of the Property Entity.

 

“Straddle Period” means a taxable period beginning before and ending after the
Closing Date.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

2.1 Representations by the REIT. The REIT hereby represents and warrants to the
Seller that the following statements are true, correct, and complete as of the
date of this Agreement and will be true, correct and complete as of the Closing
Date (as defined herein):

 

(a) Organization and Power. The REIT is duly organized, validly existing, and in
good standing under the laws of the State of Maryland, and has full right,
power, and authority to enter into this Agreement and to assume and perform all
of its obligations under this Agreement.

 

3

 

 

(b) The execution and delivery of this Agreement and the performance by the REIT
of its obligations hereunder have been duly authorized by all requisite action
of the REIT and require no further action or approval of the REIT’s shareholders
or of any other individuals or entities in order for this Agreement to
constitute a binding and enforceable obligation of the REIT.

 

2.2 Representations by the Seller. The Seller hereby represents and warrants to
the REIT that the following statements are true, correct, and complete as of the
date of this Agreement and will be true, correct, and complete as of the Closing
Date:

 

(a) Organization and Power; Due Authorization. The Seller has full right, power,
and authority to enter into this Agreement and to assume and perform all of its
obligations under this Agreement; and the execution and delivery of this
Agreement and the performance by the Seller of his obligations hereunder and
require no further action or approval of any other individuals or entities in
order for this Agreement to constitute a binding and enforceable obligation of
the Seller. This Agreement and each agreement, document and instrument executed
and delivered by or on behalf of the Seller pursuant to this Agreement
constitutes, or when executed and delivered, constitute, will constitute, the
legal, valid and binding obligation of the Seller, each enforceable against the
Seller in accordance with its terms, except as such enforceability may be
limited by bankruptcy or the application of equitable principles.

 

(b) Noncontravention. Neither the entry into nor the performance of, or
compliance with, this Agreement by the Seller has resulted, or will result, in
any violation of, or default under, or result in the acceleration of, any
obligation under any charter, bylaws, limited liability company agreement,
partnership agreement, declaration of trust, mortgage indenture, lien agreement,
note, contract, agreement, permit, judgment, decree, order, restrictive
covenant, statute, rule, or regulation applicable to the Seller or to any
Property, Interests or Property Entity.

 

(c) Litigation. There is no action, suit, or proceeding, pending or known to be
threatened, against or affecting the Seller in any court or before any
arbitrator or before any federal, state, municipal, or other governmental
department, commission, board, bureau, agency or instrumentality which (1) in
any manner raises any question affecting the validity or enforceability of this
Agreement, (2) could materially and adversely affect the business, financial
position, or results of operations of the Seller or any Property Entity,
Interests or Property, (3) could adversely affect the ability of the Seller to
perform his obligations hereunder, or under any document to be delivered
pursuant hereto, (4) could create a lien on the any of the Interests or any
Property, any part thereof, or any interest therein, or (5) could adversely
affect the any of the Interests or any Property, any part thereof, or any
interest therein.

 



4

 

 

(d) Good Title. Exhibit A-1 accurately sets forth the Seller’s Percentage
Interest in each Property Entity and Exhibit A-2 accurately sets forth the
Seller’s ownership interest in each Direct Property. The Seller is the sole
record and beneficial owner of the Interests as set forth on Exhibit A-1 and
Exhibit A-2 and has full power and authority to convey the Interests pursuant to
the terms of this Agreement. No person has any community property rights, by
virtue of marriage or otherwise, with respect to the Interests. The Seller has
good and marketable title to the Interests. The Interests are free and clear of
all liens, encumbrances, security interests, pledges, voting agreements, prior
assignments or conveyances, conditions, restrictions, leaseholds by any party
other than the current lessee, claims or any other matters affecting title
thereto and at the Closing will be sold to the REIT free and clear of all liens,
encumbrances, security interests, pledges, voting agreements, prior assignments
or conveyances, conditions, restrictions, claims or other matters affecting
title thereto, in each case other than Permitted Liens. No other person or
entity has an option to purchase or a right of first refusal to purchase any of
the Interests nor are there any agreements or understandings with respect to the
voting, ownership or disposition of the Interests that could adversely affect
the Seller’s ability to perform his obligations hereunder or the REIT’s
ownership of the Interests following the Closing. There are no rights to
purchase, subscriptions, warrants, options, conversion rights or preemptive
rights relating to the Interests or any equity interest in any Property Entity
that will be in effect as of the Closing.

 

(e) Indebtedness. There is no indebtedness of any Property Entity or with
respect to any Property, other than as set forth on Exhibit A-1 and Exhibit A-2
hereto.

 

(f) No Consents. Each consent, approval, authorization, order, license,
certificate, permit, registration, designation, or filing by or with any
governmental agency or body necessary for the execution, delivery and
performance of this Agreement or the transactions contemplated hereby by the
Seller has been obtained or will be obtained on or before the Closing Date. Each
consent or approval required under any Governing Agreement (as defined herein),
contract or agreement of any Property Entity, or among the partners, members or
stockholders of any Property Entity, relating to indebtedness or otherwise,
necessary for the execution, delivery and performance of this Agreement and the
contribution, acquisition and transfer of the Interests has been obtained or
will be obtained on or before the Closing Date.

 

(g) Actions Prior to Closing. From the date hereof until the Closing Date, the
Seller shall not take any action or fail to take any action the result of which
would (1) have a material adverse effect on the Interests or the REIT’s
ownership thereof, or any material adverse effect on the assets, business,
condition (financial or otherwise), results or operation of any Property or any
Property Entity after the Closing Date or (2) cause any of the representations
and warranties contained in this Section 2.2 to be untrue as of the Closing
Date.

 

(h) Governing Documents. The Seller has performed all of its obligations under
the limited liability company agreement or operating agreement, as such may have
been amended from time to time, as applicable, of each Property Entity in which
it owns an interest, (each a “Governing Agreement” and collectively, the
“Governing Agreements”).

 

(i) Tax Treatment. The Seller represents and warrants that it has obtained from
its own counsel advice regarding the tax consequences of the transfer of the
Interests to the REIT pursuant to the terms of this Agreement. The REIT has not
made any representation to the Seller regarding the tax treatment of the
transactions contemplated by this Agreement, and further represents and warrants
that it has not relied on the REIT or the REIT’s representatives or counsel for
any tax advice.

 



5

 

 

(j) Bankruptcy with respect to the Seller. No Act of Bankruptcy has occurred
with respect to the Seller or any Property Entity. As used herein, “Act of
Bankruptcy” means if the Seller (A) applies for or consents to the appointment
of, or the taking of possession by, a receiver, custodian, trustee or
liquidator, of himself or of all or a substantial part of his property, (B)
admits in writing his inability to pay his debts as they become due, (C) makes a
general assignment for the benefit of his creditors, (D) files a voluntary
petition or commences a voluntary case or proceeding under the Federal
Bankruptcy Code (as now or hereafter in effect), (E) is adjudicated bankrupt or
insolvent, (F) files a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, receivership, dissolution,
winding-up or composition or adjustment of debts, (G) fails to controvert in a
timely and appropriate manner, or acquiesce in writing to, any petition filed
against him in an involuntary case or proceeding under the Federal Bankruptcy
Code (as now or hereafter in effect), or (H) take any action for the purpose of
effecting any of the foregoing.

 

(k) Brokerage Commission. The Seller has not engaged the services of any real
estate agent, broker, finder or any other person or entity for any brokerage or
finder’s fee, commission or other amount with respect to the transactions
contemplated by this Agreement.

 

(l) Foreign Persons. The Seller is not a “foreign person” within the meaning of
Section 1445(f) or Section 1446(f) of the Code.

 

ARTICLE III

 

INDEMNIFICATION

 

3.1 Survival of Representations and Warranties; Remedy for Breach.

 

(a) All representations and warranties of the Seller contained in this Agreement
or in any Schedule, Exhibit, certificate or affidavit delivered pursuant to this
Agreement shall survive the Closing.

 

(b) Following the Closing, the Seller shall be liable under this Agreement for
monetary damages (or otherwise) for breach of any of his representations,
warranties, covenants and obligations contained in this Agreement or in any
Schedule, Exhibit, certificate or affidavit delivered by the Seller pursuant
thereto.

 

3.2 General Indemnification.

 

(a) From and after the Closing Date, the Seller shall indemnify, hold harmless
and defend the REIT and the REIT’s respective officers, directors, employees,
stockholders, partners, agents and affiliates (each of which is an “Indemnified
Party” and collectively, the “Indemnified Parties”), from and against any and
all claims, losses, damages, liabilities and expenses, including, without
limitation, interest, penalties, amounts paid in settlement, reasonable
attorneys’ fees, costs of investigation, judicial or administrative proceedings
or appeals therefrom and costs of attachment or similar bonds (collectively,
“Losses”) asserted against, imposed upon or incurred by the Indemnified Party,
to the extent resulting from any breach of a representation, warranty or
covenant of the Seller contained in this Agreement, or in any Schedule, Exhibit,
certificate or affidavit delivered by the Seller pursuant thereto. In each case,
the Seller shall only bear the fees, costs or expenses in connection with the
employment of one counsel (regardless of the number of Indemnified Parties), and
any necessary local counsel.

 



6

 

 

(b) The Seller shall also indemnify and hold harmless the Indemnified Parties
from and against any and all Losses asserted against, imposed upon or incurred
by the Indemnified Parties to the extent resulting from an unrelated third-party
claim relating to the Interests arising from matters that occurred prior to
Closing.

 

(c) With respect to any claim of an Indemnified Party pursuant to this Section
3.2, to the extent available, the REIT agrees to use diligent good faith efforts
to pursue and collect any and all available proceeds and benefits of any right
to defense under any insurance policy that covers the matter which is the
subject of the indemnification prior to seeking indemnification from the Seller
until all proceeds and benefits, if any, to which the Indemnified Party is
entitled pursuant to such insurance policy have been exhausted; provided,
however, that the REIT may make a claim under this Section 3.2 even if an
insurance coverage dispute is pending, in which case, if the Indemnified Party
later receives insurance proceeds with respect to any Losses paid by either the
Seller for the benefit of any Indemnified Party, then the Indemnified Party
shall reimburse the Seller in an amount equivalent to such proceeds in excess of
any deductible amount pursuant to Section 3.2(a) hereof up to the amount
actually paid (or deemed paid) by the Seller to the Indemnified Party in
connection with such indemnification (it being understood that all costs and
expenses incurred by the Seller with respect to insurance coverage disputes
shall constitute Losses paid by the Seller for purposes of Section 3.2(a)
hereof).

 

3.3 Notice and Defense of Claims. As soon as reasonably practicable after
receipt by the Indemnified Party of notice of any liability or claim incurred by
or asserted against the Indemnified Party that is subject to indemnification
under this Article III, the Indemnified Party shall give notice thereof to the
Seller, including liabilities or claims to be applied against the
indemnification deductible established pursuant to Section 3.4 hereof; provided
that failure to give notice to the Seller will not relieve the Seller from any
liability that it may have to any Indemnified Party, unless, and only to the
extent that, such failure (a) shall have caused prejudice to the defense of such
claim or (b) shall have materially increased the costs or potential liability of
the Seller by reason of the inability or failure of the Seller (due to such lack
of prompt notice) to be involved in any investigations or negotiations regarding
any such claim. Such notice shall describe in reasonable detail the facts known
to such Indemnified Party giving rise to such claim, and the amount or good
faith estimate of the amount of Losses arising therefrom. Unless prohibited by
law, such Indemnified Party shall deliver to the Seller, promptly after such
Indemnified Party’s receipt thereof, copies of all notices and documents
received by such Indemnified Party relating to such claim. The Indemnified Party
shall permit the Seller, at such Seller’s option and expense, to assume the
defense of any such claim by counsel selected by the Seller and reasonably
satisfactory to the Indemnified Party, and to settle or otherwise dispose of the
same; provided, however, that the Indemnified Party may at all times participate
in such defense at its sole expense; and provided further, however, that the
Seller shall not, in defense of any such claim, except with the prior written
consent of the Indemnified Party in its sole and absolute discretion, consent to
the entry of any judgment or enter into any settlement that does not include as
an unconditional term thereof the giving by the claimant or plaintiff in
question to all Indemnified Parties a full and complete release of all
liabilities in respect of such claims, or that does not result only in the
payment of money damages which are paid (or deemed paid) in full by the Seller.
If the Seller shall not have undertaken such defense within 20 days after such
notice, or within such shorter time as may be reasonable under the circumstances
to the extent required by applicable law, then the Indemnified Party shall have
the right to undertake the defense, compromise or settlement of such liability
or claim on behalf of and for the account of the Seller and at such Seller’s
sole cost and expense.

 



7

 

 

3.4 Limitations on Indemnification under Section 3.2(a).

 

(a) The Seller shall not be liable under Section 3.2(a) hereof unless and until
the total amount recoverable by the Indemnified Party under Section 3.2(a)
exceeds one percent (1%) of the value of the aggregate Consideration and then
only to the extent of such excess. The Seller’s total liability for
indemnification shall not exceed the Consideration.

 

(b) Notwithstanding anything contained herein to the contrary, before taking
recourse against any assets of the Seller and subject to the limitations set
forth in the following sentence, the Indemnified Party shall look, first to
available insurance proceeds (including without limitation any title insurance
proceeds, if applicable) in accordance with Section 3.2(c) above, and then to
indemnification under this Article III. Notwithstanding anything to the contrary
in this Agreement, except in the case of fraud or in the event of Losses
relating to a third-party claim, the Seller shall not be liable to the
Indemnified Party for any indirect, special or consequential damages, loss of
profits, taxes relating to tax years beginning on or after the Closing, loss of
value or other similar speculative damages asserted or claimed by the
Indemnified Party.

 

(c) The limitations in this Section 3.4 shall not apply to any obligations of
the Seller with respect to Prorations under this Agreement.

 

3.5 Limitation Period.

 

(a) Any claim for indemnification under Section 3.2 hereof must be asserted in
writing by the Indemnified Party, stating the nature of the Losses and the basis
for indemnification therefor on or prior to the fifth anniversary of the
Closing.

 

(b) If asserted in writing on or prior to the date specified in Section 3.5(a)
hereof for the applicable claim, any claims for indemnification pursuant to
Section 3.2 hereof shall survive until resolved by mutual agreement between the
Seller and the Indemnified Party or by arbitration or court proceeding.

 

3.6 Delivery of Indemnity Amounts. Indemnity payments may be made by the Seller
in cash.

 

ARTICLE IV

 

COVENANTS

 

4.1 Covenants of the Seller.

 

(a) Satisfaction of Conditions. The Seller hereby covenants that the Seller
shall: (A) use commercially reasonable efforts and diligence in order to satisfy
all of the conditions to Closing set forth herein, and (B) cooperate and assist
in the REIT’s efforts to satisfy all of the conditions to Closing set forth
herein, and agrees that the REIT shall not have any obligation to consummate the
Closing hereunder unless and until such conditions have been satisfied or waived
by the REIT in writing.

 



8

 

 

(b) Consent to Transfers. The Seller hereby consents to the transfer of, and
waives any rights of first refusal, right of first offer, buy-sell agreements,
put, option or similar parallel or dissenter rights or similar rights afforded
to the Seller under the Governing Agreements or otherwise with respect to any
equity ownership interest in any Property Entity or Property or any other
company or property being sold or transferred to the REIT by the Seller.

 

(c) No Disposition or Encumbrance of Interests. From the date hereof through the
Closing, except as specifically contemplated by this Agreement, the Seller shall
not without the prior written consent of the REIT: (i) sell, transfer (or agree
to sell or transfer) or otherwise dispose of, or cause the sale, transfer or
disposition of (or agree to do any of the foregoing) all or any portion of the
Interests or any interest in any Property; or (ii) mortgage, assign, pledge or
otherwise encumber in any manner any of the Interests or any Property.

 

(d) Ordinary Course of Business. From the date hereof through the Closing, and
except as specifically contemplated by this Agreement, the Seller shall, to the
extent within his control, cause each Property Entity to conduct its business in
the ordinary course consistent with past practice, and shall, to the extent
within the Seller’s control, not permit any Property Entity or Property without
the prior written consent of the REIT and the REIT, to: (i) enter into any
material transaction not in the ordinary course of business; (ii) mortgage,
pledge or encumber the Interests, any assets of the Property Entity or any
Property, (iii) cause or permit any change to the existing use of any Property;
(iv) cause or take any action that would render any of the representations or
warranties set forth herein untrue; (v) file an entity classification election
pursuant to Treasury Regulations Section 301.7701-3(c) on Internal Revenue
Service Form 8832 (Entity Classification Election) to treat the Property Entity
as an association taxable as a corporation for federal income tax purposes; (vi)
make or change any other tax elections; (vii) settle or compromise any claim,
notice, audit report or assessment in respect of taxes; (viii) change any annual
tax accounting period; (ix) adopt or change any method of tax accounting; (x)
file any amended return, report or form (including an election, declaration,
amendment, schedule, information return or attachment thereto) required to be
filed with a governmental authority with respect to taxes (each, a “Tax
Return”); (xi) enter into any tax allocation agreement, tax sharing agreement,
tax indemnity agreement or closing agreement relating to any tax; (xii)
surrender any right to claim a tax refund; (xiii) consent to any extension or
waiver of the statute of limitations period applicable to any tax claim or
assessment; or (xiv) make any distribution to its partners or members, except
for cash distributions in the ordinary course of business consistent with past
practices or as permitted by this Agreement.

 

4.2 Tax Matters.

 

(a) Tax Returns.

 

(1) Pre-Closing Tax Periods. The Seller shall cause each Property Entity to
prepare and timely file all Tax Returns (other than amended Tax Returns) of each
such Property Entity for any Pre-Closing Tax Periods, and the Seller shall remit
or cause to be remitted any Taxes due in respect of such Pre-Closing Tax
Periods. Such Tax Returns shall be prepared in a manner consistent with past
practice, except as otherwise required by law, and on such Tax Returns, no
position shall be taken, election made or method adopted that is inconsistent
with positions taken, elections made or methods used in preparing and filing
similar Tax Returns in prior periods (including positions, elections or methods
that would have the effect of deferring income to periods ending after the
Closing Date or accelerating deductions to periods ending on or before the
Closing Date). For the avoidance of doubt, the REIT or its assignee will have
authority to sign any Tax Returns relating to the Property Entities that are
filed after the Closing Date.

 



9

 

 

(2) Straddle Periods and Post-Closing Periods. The REIT or its assignee shall
prepare and timely file all Tax Returns of the Property Entities for all taxable
periods other than the Pre-Closing Tax Periods, and the REIT or is assignee
shall remit or cause to be remitted any Taxes due in respect of such taxable
periods. At least 45 days prior to the deadline for the filing of any Tax Return
for a Straddle Period (and before the REIT or its assignee files such Tax
Return), the REIT or its assignee shall furnish to the Seller a draft of such
Tax Return and the Seller shall have the right to review, provide written
comments on, and approve the portion of such draft Tax Return that relates to
Taxes allocable to the portion of the Straddle Period for which the Seller is
responsible.

 

(b) Tax Matters. The Seller shall pay and indemnify, without duplication, the
REIT or its assignee for the following Taxes (and all related Adverse
Consequences including all out-of-pocket expenses incurred in defending an audit
or other claim relating to such Taxes):

 

(1) all Taxes of Seller (including all income Taxes of Seller);

 

(2) all such Taxes resulting from a breach of any representation under Section
2.2(l) or a breach of any provision of this Section 4.2;

 

(3) with respect to such Taxes attributable to any Pre-Closing Tax Period: (i)
all such Taxes of the Property Entities; (ii) all such Taxes of any other Person
that the Property Entities are liable for as a result of transferee liability,
successor liability, or a contractual obligation, in each case, that is
attributable to, or arose as a result of actions or breaches, incurred in such
Pre-Closing Tax Period; and (iii) all Taxes resulting from a Property Entity
being a member of, or leaving, during a Pre-Closing Tax Period, an affiliated
group of corporations that files a consolidated, combined or unitary Tax Return
for federal, state, local or foreign Tax purposes; and

 

(4) with respect to such Taxes attributable to any Straddle Period: (i) the
Taxes of a Property Entity attributable to the portion of such Straddle Period
that ends on the Closing Date, as determined under Section 4.2(c); and (ii) the
Taxes of any other Person that a Property Entity is liable for as a result of
transferee liability, successor liability, or a contractual obligation, in each
case, that is attributable to, or arose as a result of actions or breaches,
incurred on or before the Closing Date, as determined under Section 4.2(c).

 

10

 

 

For the avoidance of doubt, the indemnification obligations of the Sellers under
this Section 4.2 shall not be subject to the amount limitations set forth in
Article III.

 

(c) Allocation of Taxes. For purposes of determining the amount of Taxes that
relate to Pre-Closing Tax Periods and Straddle Periods for purposes of any
obligation to indemnify for Taxes under Section 4.2(b) the parties agree to use
the following conventions:

 

(1) Taxes in the form of interest, penalties, additions to tax or other
additional amounts that are actually incurred, accrued, assessed or similarly
charged on or after the Closing Date but that relate to Taxes that accrued on or
before the Closing Date shall be treated as occurring prior to the Closing Date;

 

(2) Except for Taxes for which the REIT is responsible hereunder and for real
estate taxes (apportioned pursuant to Section 1.5), for all Taxes that are
payable with respect to any Straddle Period, the portion of such Tax that is
attributable to the portion of the Straddle Period ending on the Closing Date
shall be allocated between the portion of the period ending on the Closing Date
and the portion of the period beginning after the Closing Date using the
following conventions:

 

i. in the case of such Taxes resulting from, or imposed on, net or gross income,
Taxes resulting from, or imposed on, any sale, receipt, use, transfer or
assignments of property or other asset, or Taxes resulting from, or imposed on,
any payment or accrual of any amounts (including, without limitation, dividends,
interest, or wages), the amount allocated to the portion of the period ending on
the Closing Date shall be the amount of Tax that would be payable for such
portion of the Straddle Period if such Person filed a separate Tax Return with
respect to such Taxes or Taxes solely for the portion of the Straddle Period
ending on the Closing Date using a “closing of the books” methodology for
allocating items of such Tax Return; and

 

ii. in the case of all other such Taxes, the amount allocated to the portion of
the period ending on the Closing Date shall equal to the amount of Taxes for the
entire Straddle Period multiplied by a fraction the numerator of which is the
number of calendar days in the portion of the period ending on the Closing Date
and the denominator of which is the number of calendar days in the entire
Straddle Period.

 

For purposes of clause (i), any item determined on an annual or periodic basis
(including amortization and depreciation deductions and the effects of graduated
rates) shall be allocated to the portion of the Straddle Period ending on the
Closing Date based on the relative number of days in such portion of the
Straddle Period as compared to the number of days in the entire Straddle Period.

 

(d) Survival. The obligations of the Seller to pay or indemnify for a Tax under
this Section 4.2 shall expire upon the expiration of the applicable statute of
limitations (after taking into account any waiver, extension, tolling, or
mitigation thereof) of the underlying Tax; provided, however, to the extent that
the Seller’s obligation to pay a Tax arises under a contract or other agreement
or arrangement, the Seller’s obligations under this Section 4.2 shall not expire
until sixty (60) days after the expiration of such the Seller’s obligation to
pay such Tax under the contract or other agreement or arrangement. All other
obligations of the Seller under this Section 4.2 shall survive until fully
performed.

 



11

 

 

(e) The Seller and the REIT shall provide each other with such cooperation and
information relating to any of the Interests, the Property Entities or the
Properties as the parties reasonably may request in (i) filing any Tax Return,
amended Tax Return or claim for tax refund, (ii) determining any liability for
taxes or a right to a tax refund, (iii) conducting or defending any proceeding
in respect of taxes, or (iv) performing tax diligence, including with respect to
the impact of this transaction on the REIT’s tax status as a REIT. Such
reasonable cooperation shall include making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. The REIT shall promptly notify the Seller upon
receipt by the REIT or any of its affiliates of notice of (i) any pending or
threatened tax audits or assessments with respect to the income, properties or
operations of any of the Property Entities or with respect to any Property and
(ii) any pending or threatened federal, state, local or foreign tax audits or
assessments of the REIT or any of its affiliates, in each case, which may affect
the liabilities for taxes of the Seller with respect to any tax period ending
before or as a result of the Closing. The Seller shall promptly notify the REIT
in writing upon receipt by the Seller, or any of the Seller’s affiliates, of
notice of any pending or threatened federal, state, local or foreign tax audits
or assessments relating to the income, properties or operations of any of the
Property Entities or with respect to any Property. The REIT and the Seller may
participate at its own expense in the prosecution of any claim or audit with
respect to taxes attributable to any taxable period ending on or before the
Closing Date; provided, that the Seller shall have the right to control the
conduct of any such audit or proceeding or portion thereof for which such Seller
has acknowledged liability for the payment of any additional tax liability, and
the REIT shall have the right to control any other audits and proceedings.
Notwithstanding the foregoing, neither the REIT nor the Seller may settle or
otherwise resolve any such claim, suit or proceeding which could have an adverse
tax effect on the other party or its affiliates without the consent of the other
party, such consent not to be unreasonably withheld. The Seller and the REIT
shall retain all Tax Returns, schedules and work papers with respect to the Sold
Entities and the Properties, and all material records and other documents
relating thereto, until the expiration of the statute of limitations (and, to
the extent notified by any party, any extensions thereof) of the taxable years
to which such Tax Returns and other documents relate and until the final
determination of any tax in respect of such years.

 

4.3 Relationship to Property Entities. The parties to this Agreement acknowledge
and agree that, from and after the Closing (as defined herein), the Seller shall
no longer be a member, partner, stockholder or equity owner, or, if applicable,
managing member or general partner, of any Property Entity and shall have no
rights or benefits under any Governing Agreement.

 

12

 

 

ARTICLE V

 

CONDITIONS PRECEDENT TO THE CLOSING

 

5.1 Conditions to the REIT’s Obligations. In addition to any other conditions
set

forth in this Agreement, the REIT’s obligation to consummate the Closing is
subject to the timely satisfaction of each and every one of the conditions and
requirements set forth in this Section 5.1, all of which shall be conditions
precedent to the REIT’s obligations under this Agreement.

 

(a) IPO. The IPO, in such form and substance as the REIT, in its sole and
absolute discretion, shall have determined to be acceptable, shall have been
completed (or be completed simultaneously with the Closing).

 

(b) Formation Transactions. The formation transactions described in the
Prospectus shall have occurred or be scheduled to occur contemporaneously with
the Closing hereunder.

 

(c) Representations and Warranties. The representations and warranties made by
the Seller pursuant to this Agreement, as well as those contained in the
Representation, Warranty and Indemnity Agreement, shall be true and correct as
of the Closing as though such representations and warranties were made at the
Closing and, if requested by the REIT, the Seller shall have delivered a
certificate to the REIT to such effect in regard to the Seller’s representations
and warranties set forth in this Agreement.

 

(d) Performance. The Seller shall have performed and complied with all
agreements and covenants that it is required to perform or comply with pursuant
to this Agreement prior to the Closing, including having delivered each of the
items set forth in Section 6.2 hereof.

 

(e) Legal Proceedings. No order, statute, rule, regulation, executive order,
injunction, stay, decree, or restraining order shall have been enacted, entered,
promulgated or enforced by any court of competent jurisdiction or governmental
entity that restrains, prohibits or otherwise invalidates the consummation of
the transactions contemplated by this Agreement, and no litigation or
governmental proceeding seeking such an order shall be pending or threatened.

 

(f) Consents and Approvals. All necessary approvals and consents, if any, of
governmental and private parties, including, without limitation, all ground
lessors, tenants, other parties to service contracts, lenders and ratings
agencies, partners, members or stockholders of any Property Entity, if any, to
effect the transactions contemplated by this Agreement, shall have been
obtained.

 

(g) Representation, Warranty and Indemnity Agreement. Each of the parties
thereto shall have entered into the Representation, Warranty and Indemnity
Agreement.

 

(h) No Material Adverse Change. There shall have not occurred between the date
hereof and the Closing Date any material adverse change with respect to any of
the Property Entities, the Interests or any Property or any material adverse
change in any of the assets, business, condition (financial or otherwise),
results of operation or prospects of any Property Entity or any Property.

 



13

 

 

(i) Tenant and Lender Estoppels. The REIT shall have received tenant and lender
estoppels in form and substance satisfactory to the REIT and its counsel.

 

5.2 Conditions to the Seller’s Obligation. In addition to any other conditions
set forth in this Agreement, the Seller’s obligation to consummate the Closing
is subject to the timely satisfaction of each and every one of the conditions
and requirements set forth in this Section 5.2, all of which shall be conditions
precedent to the Seller’s obligations under this Agreement.

 

(a) Representations and Warranties. The representations and warranties made by
the REIT pursuant to this Agreement shall be true and correct as of the Closing
as though such representations and warranties were made at the Closing.

 

(b) Performance. The REIT shall have performed and complied in all material
respects with all agreements and covenants that it is required to perform or
comply with pursuant to this Agreement prior to the Closing.

 

(c) Legal Proceedings. No order, statute, rule, regulation, executive order,
injunction, stay, decree, or restraining order shall have been enacted, entered,
promulgated or enforced by any court of competent jurisdiction or governmental
entity that prohibits the consummation of the transactions contemplated by this
Agreement, and no litigation or governmental proceeding seeking such an order
shall be pending or threatened.

 

ARTICLE VI

 

CLOSING AND CLOSING DOCUMENTS

 

6.1 Closing. The consummation and closing (the “Closing”) of the transactions
contemplated pursuant to this Agreement shall take place at the offices of
Hunton Andrews Kurth LLP in New York, New York, or such other place as the REIT
may designate, promptly following satisfaction of the conditions to Closing set
forth herein (the “Closing Date”), or as otherwise set by agreement of the
parties.

 

6.2 Seller’s Deliveries. At the Closing, the Seller shall deliver the following
to the REIT in addition to all other items required to be delivered to the REIT
by Sellers:

 

(a) Assignment of Interests in each Property Entity. An Assignment, in
substantially the form of Exhibit B attached hereto with respect to the Property
Entity Interests.

 

(b) Certificate. A certificate from the Seller certifying to the REIT the
accuracy of the representations and warranties made by the Seller hereunder.

 

(c) FIRPTA Certificate. An affidavit from the Seller certifying pursuant to
Section 1445 and Section 1446(f) of the Internal Revenue Code that the Seller is
not a foreign corporation, foreign partnership, foreign trust, foreign estate or
foreign person (as those terms are defined in the Code and the Treasury
Regulations promulgated thereunder).

 

14

 

 

(d) Deed. A special or limited warranty deed (or its local equivalent), executed
by the Seller conveying all of the Seller’s right, title and interest to each
Direct Property to the REIT.

 

(e) Property Documents. Copies of all existing title policies/commitments,
surveys, plans and specifications, permits and approvals and other similar
documents which pertain to each Property which may be in the Seller's possession
or under its control.

 

(f) Other Documents. Any other document or instrument reasonably requested by
the REIT or required hereby.

 

6.3 Default Remedies. If the Seller defaults in performing any of the Seller’so
bligations under this Agreement, the REIT shall have all rights and remedies
available to it at law or in equity resulting from the Seller’s default,
including without limitation, the right to seek specific performance of this
Agreement and the Seller’s obligation to convey the Interests to the REIT
hereunder. The parties acknowledge and agree that the failure of a condition
precedent to occur, notwithstanding the good faith and commercially reasonable
efforts of the applicable party, shall not be a default hereunder.

 

ARTICLE VII

 

MISCELLANEOUS

 

7.1 Notices. Any notice provided for by this Agreement and any other notice,d
emand, or communication required hereunder shall be in writing and either
delivered in person (including by confirmed facsimile transmission) or sent by
hand delivered against receipt or sent by recognized overnight delivery service
or by certified or registered mail, postage prepaid, with return receipt
requested. All notices shall be addressed as follows:

 

REIT:

 

Postal Realty Trust, Inc.

75 Columbia Avenue

Cedarhurst, NY 11516

Attention: Andrew Spodek

 

with a copy to (which shall not constitute notice):

 

Hunton Andrews Kurth LLP

Riverfront Plaza, East Tower

951 E. Byrd Street

Richmond, Virginia 23219

Attention: James V. Davidson

Fax No.: 804-787-8035

 

Seller:

 



Any address or name specified above may be changed by a notice given by the
addressee to the other party. Any notice, demand or other communication shall be
deemed given and effective as of the date of delivery in person or set forth on
the return receipt. The inability to deliver because of changed address of which
no notice was given, or rejection or other refusal to accept any notice, demand
or other communication, shall be deemed to be receipt of the notice, demand or
other communication as of the date of such attempt to deliver or rejection or
refusal to accept.

 

7.2 Entire Agreement; Third-Party Beneficiaries. This Agreement, including,
without limitation, the exhibits hereto, constitute the entire agreement and
supersede each prior agreement and understanding, whether written or oral, among
the parties regarding the subject matter of this Agreement. This Agreement is
not intended to confer any rights or remedies on any Person other than the
parties hereto.

 

7.3 Amendment. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto.

 

7.4 Governing Law.

 

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflicts of law rules
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, partners, members, employees or
agents) shall be, except to the extent otherwise required by applicable law,
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, Borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any provision of this Agreement), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. 

15

 

 

(b) Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. 

 

(c) If one or more parties shall commence an action, suit or proceeding to
enforce any provision of this Agreement, the prevailing party or parties in such
action, suit or proceeding shall be reimbursed by the other party or parties to
such action, suit or proceeding for the reasonable attorneys’ fees and other
costs and expenses incurred by the prevailing party or parties with the
investigation, preparation and prosecution of such action, suit or proceeding.

 

7.5 Counterparts. This Agreement may be executed by the parties hereto in
separatec ounterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all of the parties hereto. Each
party may rely upon the facsimile or electronic pdf email signature of any other
party as if such signature were an original signature.

 

7.6 Headings. Headings of the Articles and Sections of this Agreement are for
thec onvenience of the parties only, and shall be given no substantive or
interpretive effect whatsoever.

 

7.7 Incorporation. All Exhibits attached hereto and referred to herein are
herebyi ncorporated herein and made a part hereof for all purposes as if fully
set forth herein.

 

7.8 Severability. Any term or provision of this Agreement which is invalid oru
nenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.

 

7.9 Waiver of Conditions. The conditions to each party’s obligations hereunder
aref or the sole benefit of such party and may be waived by such party in whole
or in part to the extent permitted by applicable law.

 

7.10 Trial by Jury. The parties to this Agreement hereby irrevocably waive, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

[Signature Page Follows.]

 

16

 

 

IN WITNESS WHEREOF, this Agreement has been entered into effective as of the
date first written above.

 





  SELLER:       By: /s/ Joseph Nathanson     Name: Joseph Nathanson       REIT:
      Postal Realty Trust, Inc., a Maryland corporation         By: /s/ Andrew
Spodek     Name: Andrew Spodek     Title:  Chief Executive Officer







 

[Signature Page the Joseph Nathanson Purchase and Sale Agreement]

 



 

 

  

Exhibit A-1(A)

 

Property Entities

Seller’s Percentage Interest and Indirect Property

 

 

Seller

Seller’s Percentage
Interest/Sold Entity Indirect Property Mortgage
Indebtedness Joseph 50% interest in Hiler · Glasgow, VA   Nathanson Buffalo, LLC
· Chicago, IL       · Chester, WV       · Flora, IN       · Edina, MO       ·
Dobson, NC       · Chicago, IL       · Buffalo, NY     50% interest in PPP ·
Spring Grove, PA     Assets, LLC · Brockway, PA       · Knox, PA       ·
Frackville, PA       · Girardville, PA       · New Philadelphia, PA       ·
Orwigsburg, PA       · Ringtown, PA       · Shoemakersville, PA       · Tower
City, PA       · Williamstown, PA      

● Leola, PA

● Castleton on Hudson, NY

    50% interest in A&J ● Fabius, NY     Assets LLC ● Pompey, NY       ● Mount
Vernon, IL       ● Deltaville, VA       ● Memphis, TN       ● Memphis, TN  

 

Exhibit A-1

 

 

 

 

Exhibit A-1(B)

 

Property Entities,

Seller’s Percentage Interest and Property [acquired after 1/1/18]

 

Seller Seller’s Percentage
Interest/Sold Entity Indirect Property Mortgage
Indebtedness Joseph Nathanson 50% interest in A&J Assets LLC

 · El Paso, TX

· El Paso, TX

 · Stinnett, TX

 

 

Exhibit A-1

 

 

 

 

Exhibit A-2

 

Direct Properties

Seller’s Percentage Interest and Property

 

 

Seller

Seller’s Percentage
Interest Property Mortgage
Indebtedness Joseph Nathanson 50% Princess Anne, MD   33 1/3% Elizabeth, PA  
25% Orion, IL   50% Tacoma, WA   50% Cadwell, GA   50% Colquitt, GA   50%
Meansville, GA   50% Vanndale, AR   50% Leslie, MI   50% Hancock, NY   25% Elba,
NY  

 

 

 

Exhibit A-2

 

 

 

 

Exhibit B

 

Assignment

 

The undersigned (“Assignor”), for good and valuable consideration paid to the
Assignor by Postal Realty Trust, Inc., a Maryland corporation (“Assignee”),
pursuant to the Agreement of Purchase and Sale dated as of____________ , 2019,
by and between Assignor and Assignee (the “Agreement”), and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, does hereby sell, assign, transfer, convey and deliver to the
Assignee, its successors and assigns, good and indefeasible right, title and
interest to the limited liability company interests described on Schedule A-1
hereto, including, without limitation, all right, title and interest, if any, of
the undersigned in and to the assets of each such limited liability company and
the right to receive distributions of money, profits and other assets from each
such partnership, presently existing or hereafter at any time arising or
accruing, free and clear of all liens, encumbrances, security interests,
pledges, voting agreements, prior assignments or conveyances, conditions,
restrictions, claims, and any other matters affecting title thereto.

 

The undersigned, for itself, its successors and assigns, hereby covenants and
agrees that, at any time and from time to time after the date hereof, upon the
written request of Assignee, the undersigned will, without further
consideration, do, execute, acknowledge, and deliver or cause to be done,
executed, acknowledged and delivered, each of and all of such further acts,
deeds, assignments, transfers, conveyances and assurances as may reasonably be
required by Assignee in order to assign, transfer, set over, convey, assure and
confirm unto and vest in Assignee, its successors and assigns, title to the
interests described in Schedule A-1 hereto

 

Capitalized terms used but not defined herein shall have the respective meanings
ascribed to them in the Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be signed
by a duly authorized officer this __ day of____________ , 201__.

 

  ___________, a   ____________ _____________

 

  By:     Name:   Title:

 

 

Exhibit B



 

